Citation Nr: 1730656	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  05-02 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an extra-schedular rating for service-connected post-traumatic degenerative joint disease of the right knee for limitation of extension.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), Houston, Texas.  

In January 2007, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

Most recently, in March 2016 the Board denied the issue of "a separate disability rating higher than 10 percent for the service-connected post-traumatic degenerative joint disease of the right knee for limitation of extension on [a] schedular basis from December 23, 2005" and remanded the issue of an extra-schedular rating for "service-connected post-traumatic degenerative joint disease of the right knee for limitation of extension" and the issue of entitlement to TDIU for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in March 2016 the Board remanded the issues of an extra-schedular rating for service-connected right knee degenerative joint disease for limitation of extension for additional development, which included provision to the Veteran of a VA examination.  In April 2016, a VA general medical examination was duly conducted, along with a separate VA knee examination. 

However, in correspondence received by VA in February 2017, the Veteran averred that his right knee had given way on January 27, 2017, and caused him to fall on his shoulder; and that he had reported to his private physician, who sent him for x-rays.  As there is an indication that the Veteran's right knee may have worsened/changed since last examined in April 2016, the Board finds that the appeal needs to be remanded for the Veteran to be afforded a new VA examination.  See 38 C.F.R. § 3.327 (2016); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In this regard, on re-examination the examiner needs to ascertain right knee passive and active range of motion, in both weight-bearing and non-weight bearing circumstances.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).   

Moreover, as there is an indication that there are outstanding  pertinent medical records, the Board also finds that a remand is also required to request the private medical records mentioned by the Veteran in his February 2017 correspondence.  See 38 U.S.C.A. § 5103A(b) (West 2014); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them); See also page 4 of the parties December 2015 Joint Motion, which provides that "on remand, the Board shall 'reexamine all evidence of record [and] seek any other evidence the Board feels is necessary . . .'."  

As for the claim for TDIU, VA regulations provide that TDIU "may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a) (2016).  Substantially gainful employment does not include marginal employment, which shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  

During the appeal period, the Veteran has not disclosed the amount of his earned annual income since 2005, so it is unclear whether his earned income exceeded the poverty thresholds in any of the years 2005 to 2016.  In this regard the Board is mindful that the Veteran has reported that he has his own printing and sign service company, which his spouse now runs (see December 2006 VA orthopædic examination report) and that Social Security retirees can receive retirement payments and continue to work without affecting their benefits.  See Social Security Retirement Planner: Getting Benefits While Working, https://www.ssa.gov/planners/retire/whileworking.html (last visited July 2017).  However, on order to ascertain whether the Veteran had substantially gainful employment after the year 2004 for VA TDIU purposes, completion by the Veteran of an earned income/employment questionnaire and a report of the Veteran's annual earned income since 2005 from the Social Security Administration is needed.  This is particularly so since the Veteran has reported that he owns a business.  

In this regard, the Veteran is advised that without the above information the Board has a less-than-complete evidentiary picture and, as such, if he fails to cooperate by providing the information the claim will be considered abandoned.  See 38 C.F.R. § 3.158(a) (2016); Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned);  Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012) (holding that even if an appellate is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations).  

On remand the claims file will be updated to include VA treatment records dating from June 2016 and any other private medical records identified by the Veteran referable to his right knee.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  After obtaining necessary authorization from the Veteran, request a copy of all outstanding treatment records from Dr. Burton Shaw, including the January 27, 2017, treatment record and associate these records with the claims file.  

2.  Send a letter to the Veteran asking him to identify the source/location of any other outstanding private medical records referable to his right knee and then take steps to obtain those records.  Associate any located records with the claims file.

3.  Associate the Veteran's VA treatment records dating from June 2016 with the claims file.  

4.  Request the Veteran to complete an appropriate VA earned income/employment disclosure form for the years 2005 through 2016.  Annual earned income for each year from 2005 through 2016 is requested.  Allow the Veteran 60 days to submit this evidence.

In this regard, the Veteran should be notified that his TDIU claim will be considered abandoned and denied if he fails to provide the requested documents.  See 38 C.F.R. § 3.158(a); Hurd, supra; Wamhoff, supra; Jernigan, supra.  

5.  Request a copy of the Veteran's annual earned income record for each year from 2005 through 2016 from the Social Security Administration.  

In this regard, the Veteran should be notified that his TDIU claim will be considered abandoned and denied if he fails to provide the requested documents.  See 38 C.F.R. § 3.158(a); Hurd, supra; Wamhoff, supra; Jernigan, supra.  

6.  Schedule the Veteran for a new VA examination to ascertain the severity of his "service-connected post-traumatic degenerative joint disease of the right knee for limitation of extension" disability.  The claims file should also be reviewed by the examiner.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  

All indicated tests (including x-ray and/or other appropriate radiology testing, and range of motion testing) should be done, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

a. Report active and passive range of motion findings for the right knee in both weight-bearing and non-weight-bearing circumstances and the range of motion of the uninjured joint.  If this testing cannot be done, the examiner should clearly explain why this is so.

b. State whether there is any objective evidence of pain on range of motion of the right knee and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

c. State whether there is any incoordination, weakened movement and excess fatigability on use of the right knee and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost.

d. State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the right knee and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost.

e. Comment on the impact of the Veteran's service-connected right knee limitation of extension, alone, on his occupational functioning.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he should clearly explain why that is so.

7. Obtain an opinion from the Director, Compensation Services as to whether the criteria for a higher extra-schedular rating have been met for the Veteran's "post-traumatic degenerative joint disease of the right knee for limitation of extension." 

8. After completion of all of the above, readjudicate the issue of an extra-schedular rating for service-connected "post-traumatic degenerative joint disease of the right knee for limitation of extension" and the issue of entitlement to TDIU.  All evidence associated with the claims file since the January 2017 supplemental statement of the case (SSOC) must be considered.  If either benefit remains denied, issue a SSOC that includes, among other things, notice of 38 C.F.R. § 3.158(a), and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

